UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




UNITED STATES OF AMERICA
                                             S2 15-cr-379 (PKC)
         v.

JUAN HERNANDEZ ALVARADO,
                 Defendant.




               REPLY TO THE GOVERNMENT OPPOSITION
              TO DEFENDANT JUAN HERNANDEZ’S MOTION
                 FOR RELEASE ON BAIL PENDING TRIAL




                                   RETURETA & WASSEM, P.L.L.C.
                                   Manuel J. Retureta, Esq.
                                   300 New Jersey Avenue, NW
                                   Suite 900
                                   Washington, D.C. 20001
                                   Defense Counsel for Defendant
I.        INTRODUCTION

          Defendant Juan Antonio Hernandez Alvarado (hereinafter “Mr. Hernandez”)

has respectfully requested this Court, pursuant to 18 U.S.C. §3142, to release him

on conditions of release pending trial. ECF 23 and 24. The government opposed

any form of release and filed a letter with the Court setting forth argument and

authority as to why pretrial release should not be considered. Government Letter

on Bond, ECF 22. In this pleading, Mr. Hernandez responds to the government’s

letter.



II.       WEIGHT OF EVIDENCE & THE GOVERNMENT ARGUMENT

          While the government consumes 13-pages to support the detention of Mr.

Hernandez, the substance of the government presentation rests simply on a

February 2014 meeting allegedly between Mr. Hernandez and a drug-trafficker.

Everything else in the government letter consists of unsubstantiated allegations,

descriptions of other individuals or events without any further explanation as to the

nature or source of the information; much less, its link to Mr. Hernandez. The

remaining allegations fall into a category that can simply be described as legal

conduct.

          The government argument strives to overwhelm the Court with a general

dissertation on the scourge of drug trafficking, and alleging that Mr. Hernandez is

part of this. However, the Bail Reform Act “neither requires nor permits a pretrial

determination that the person is guilty.” United States v. Jones, 566 F.Supp.2d 288,

                                          2
292 (S.D.N.Y.2008), citing United States v. Motamedi, 767 F.2d 1403, 1408 (9th Cir.

1985). Indeed, the weight of evidence in a bond decision is generally considered as

the “least important” of the §3142 factors. Jones, supra, citing United States v.

Grebro, 948 F.2d 1118, 1121 (9th Cir. 1991). Regardless, Mr. Hernandez believes he

must respond to the government letter and argument in the bullet points set forth

below:

   •     “Background,” ECF 22 p.2-3. – This section of the government letter mirrors
         the “Overview” section of the superseding indictment. See Indictment, ECF
         15 p.2-3. With a broad brush, the government condemns an entire Central
         American country.     The drug activity described in this section could be
         mistaken for other any other foreign country dealing with the problem of
         illegal drugs. The specific activity, or individuals, described would have some
         impact but for the utter absence of any link to, or evidence against, Mr.
         Hernandez. Rather, as noted in the defense memorandum in support of the
         motion for bond, the material can best be labeled as “surplusage,” and more
         akin to irrelevant since the government fails to offer the Court any link to
         Mr. Hernandez. United States v. Napolitano, 552 F.Supp. 465, 480 (S.D.N.Y.
         1982).


   •     “Defendant’s Offense Conduct,” ECF 22 p.3-4 – The government in this
         section presents a picture of an individual continually operating from 2004 to
         2016; trafficking drugs via air, land and sea; moving multi-ton quantities of
         drugs; and, so full of pride in his operation that he chose to initial his work so
         law enforcement could easily identify him. Yet the only substantive evidence
         given to the Court to substantiate this broad allegation of a cartel-like
         operation is a February 2014 meeting with a drug trafficker requesting
         assistance with money owed to one of his companies from the Honduran

                                             3
    government. The grand cartel-like monetary figure allegedly linked to Mr.
    Hernandez was an alleged payment of $50,000 (the government fails to
    identify whether the alleged payment was ever made and whether the
    monetary figure is Honduran Lempiras or U.S. Dollars).


    The absence of any substantive acts to corroborate the allegation of
    wrongdoing that is so vast in scope and time calls into question what was
    presented to the grand jury in Mr. Hernandez’s case.


•   “October 2016 Proffer Session,” ECF 22 p.4 – The government characterizes
    this meeting as Mr. Hernandez attempting to cover up wrongdoing. Yet, the
    Court may also conclude that Mr. Hernandez traveled to the United States
    and voluntarily met with U.S. law enforcement.            For the purposes of
    considering bond, the Court may conclude that Mr. Hernandez is not one to
    avoid law enforcement, but rather, a person that comes forth to address
    matters.


•   “November 23, 2018 Arrest of the Defendant,” ECF 22 p.5-6 – In this section,
    while the government attempts to conjure a complex sequence of events that
    shows wrongdoing, what is utterly lacking in this effort is the identification of
    any type of illegal activity. Travel from Honduras to the United States is not
    illegal. Meeting with businessmen with interests in Honduras is not illegal.
    Use of a legal passport, to legally enter the United States (as inspected by
    U.S. Customs and Border Protection) is not illegal. Travel with, and use of,
    “bank cards” is not illegal. Possession of two phones is not illegal. And,
    allegedly possessing photographs of firearms is not illegal. Nothing in the
    government allegations referencing Mr. Hernandez’s legal travel to the
    United States in November of 2018 has been identified as illegal by the
    government.

                                        4
This is the weight of the evidence the government asks the Court to rely upon to

incarcerate Mr. Hernandez pending trial, deprive him of his liberty, and cripple any

opportunity for him to fully participate in his defense.



III.   CONCLUSION

       Therefore, in light of the arguments and authority submitted in the defense

pleadings, Mr. Hernandez respectfully requests that the Court consider imposition

of home detention; 24-hour GPS monitoring; and, a personal recognizance bond that

requires surrender of Mr. Hernandez’s passport. These conditions are more than

sufficient to assure Mr. Hernandez’s appearance before this Court, and the safety of

the community.

       The proposal also assures fairness to a defendant with limited financial

means available to him. To exclude consideration of a bond solely on unattainable

monetary levels would constitute a “financial condition that results in the pretrial

detention” of Mr. Hernandez, a result that the applicable statue expressly intends

to avoid. See 18 U.S.C. §3142(c)(2) (providing that the court “may not” impose such

a condition). Accordingly, Mr. Hernandez respectfully submits that he should be

released on the conditions he proposes.




                                           5
Dated: January 4, 2019

                                  Respectfully submitted,

                                  RETURETA & WASSEM, P.L.L.C.




                              By: __________________________________
                                  Manuel J. Retureta, Esq.
                                  300 New Jersey Ave., NW, Suite 900
                                  Washington, D.C. 20001
                                  202.450.6119
                                  M J R @ R E T U R E T A W A S S E M .C O M
                                  Defense Counsel for Juan Hernandez Alvarado


cc: All parties via ECF filing.




                                            6
